DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-19 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on 01/29/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 & 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A) In Claim 11, “said barrier structure” is not present in the embodiment being claimed in Claims 5-19. This embodiment best shown in Figure 4 does not contain a barrier structure and therefore this combination of the limitations constitutes new matter and must be removed from the claims.
B) In Claims 14-16, the flexible conduit having an “air filter”, “heater” and being “thermally insulated” respectively, constitutes new matter as these structures are only disclosed for the inlet flexible conduit 40, which is not present in the embodiment being claimed best shown in Figure 4. None of the outlet conduits disclosed in any of the embodiments contain these features. Therefore, these limitations lack written description and must be deleted from the claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Claim 11 recites the limitation "said barrier structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “said barrier structure” has been construed to be a barrier structure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-12 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 3,938,348 Rickert in view of US Patent Number 6,117,005 to Weiss.

A) As per Claim 5, Rickert teaches a device for mixing air sources (Rickert: Figure 1), said device comprising: 
an enclosure (Rickert: Figure 1 with first inlet at Item 22, second inlet at Item 6 and outlet opening at downstream of Item 18) having a first air inlet opening for receiving controlled amounts of outside air, a second inlet opening for receiving controlled amounts of inside air, and an air outlet opening for exhausting a mixed volume of said outside air and said inside air from within said enclosure, said enclosure having a form factor for sealable placement within a window; 
an air moving device (Rickert: Figure 1, item 18) for moving air from within said enclosure through said air outlet opening and through said outlet, said air moving device adapted for delivery of said mixed volume of air into a user's personal space at said user's location, whereby a controlled mixture of interior and exterior air is suppliable to an individual user's location.
Rickert does not teach a flexible conduit, exterior to said enclosure and attached to said air outlet opening to provide a flow of said mixed volume of air directly into a user's personal space.
However, Weiss teaches a flexible conduit, exterior to said enclosure and attached to said air outlet opening to provide a flow of said mixed volume of air directly into a user's personal space (Weiss: Figure 1, Item 22).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Rickert by adding a flexible outlet conduit, as taught by Weiss, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Rickert with these aforementioned teachings of Weiss with the motivation of allowing control of the location of the airflow without having to move the air conditioner.

B) As per Claim 6, Rickert in view of Weiss teaches that a damper (Rickert: Figure 1, Item 23) to control the amount of air entering said enclosure from said first air inlet opening.

C) As per Claim 7, Rickert in view of Weiss teaches that said damper comprises a pivotable plate (Rickert: Figure 1, Item 23).

D) As per Claim 8, Rickert in view of Weiss teaches that a temperature sensor (Rickert: Figure 2, thermostat in room Item 50 and temperature sensor 56 within enclosure) and a controller which together adjust the operation of said air moving device based on user settings.

E) As per Claim 9, Rickert in view of Weiss teaches that said temperature sensor is disposed adjacent to said enclosure (Rickert: Figure 2, thermostat in room Item 50).

F) As per Claim 10, Rickert in view of Weiss teaches that said temperature sensor is disposed inside said enclosure (Rickert: Figure 2, temperature sensor 56 within enclosure).

G) As per Claim 11, Rickert in view of Weiss teaches that said temperature sensor is disposed adjacent to said barrier structure (Rickert: Figure 2, temperature sensor 56 within enclosure is adjacent to a barrier device placed within window).

H) As per Claim 12, Rickert in view of Weiss teaches that an air valve (Rickert: Figure 1, Item 23 with controller shown in Figure 2 controlling proportion of airflow through 22 & 23) and a controller which together adjust the proportion of mixed air.

I) As per Claim 18, Rickert in view of Weiss teaches that said enclosure includes a heater (Rickert: Col. 7, lines 51-56) disposed within said enclosure in a flow path between said first air inlet opening and said air outlet opening.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickert in view of Weiss as applied to claim 5 above, and further in view of US Patent Number 3,982,583 to Shavit.

A) As per Claim 13, Rickert in view of Weiss teaches a controller and a moveable damper which is adjusted based on user settings (Rickert: Figure 1, Item 23 with controller shown in Figure 2 controlling proportion of airflow through 22 & 23).
Rickert in view of Weiss does not teach a flow sensor.
However, Shavit teaches a flow sensor (Shavit: Figure 2, Item 41, flow sensor called Item 51 in specification controlled mixing damper 20).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Rickert in view of Weiss by adding a flow sensor, as taught by Shavit, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Rickert in view of Weiss with these aforementioned teachings of Shavit with the motivation of being able to control the system based on amount of airflow if desired.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickert in view of Weiss as applied to claim 5 above, and further in view of US Patent Publication Number 2003/0022617 A1 to Gebke.

A) As per Claim 14, Rickert in view of Weiss teaches all the limitations except that said flexible conduit includes an air filter.
However, Gebke teaches said flexible conduit includes an air filter (Gebke: Figure 2, Item 22).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Rickert in view of Weiss by adding a filter to the conduit, as taught by Gebke, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Rickert in view of Weiss with these aforementioned teachings of Gebke with the motivation of providing additional cleaning to the airflow before delivery to the specific location desired.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickert in view of Weiss as applied to claim 5 above, and further in view of US Patent Number 2,497,068 to Canney.

A) As per Claim 15, Rickert in view of Weiss teaches all the limitations except that said flexible conduit includes a heater.
However, Canney teaches a supply conduit includes a heater (Canney: Col. 5, lines 27-29).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Rickert in view of Weiss by adding a re-heater to the supply conduit, as taught by Canney, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Rickert in view of Weiss with these aforementioned teachings of Canney with the motivation of providing airflow to the location at the temperature desired without as much thermal loss.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickert in view of Weiss as applied to claim 5 above, and further in view of US Patent Number 5,915,620 to Doss.

A) As per Claim 16, Rickert in view of Weiss teaches all the limitations except that the flexible conduit is thermally insulated.
However, Doss teaches a thermally insulated conduit (Doss: Col. 10, lines 1-5).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Rickert in view of Weiss by making the flexible conduit thermally insulated, as taught by Doss, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Rickert in view of Weiss with these aforementioned teachings of Doss with the motivation of reducing thermal losses within the duct, thereby increasing energy savings.
	

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickert in view of Weiss as applied to claim 5 above, and further in view of US Patent Number 2,824,429 to Zucker.

A) As per Claim 17, Rickert in view of Weiss teaches all the limitations except that said enclosure includes an air filter within said enclosure at said outlet opening.
However, Zucker teaches an air filter within said enclosure at said outlet opening (Zucker: Figure 2, Item 13).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Rickert in view of Weiss by adding a filter to the outlet openings, as taught by Zucker, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Rickert in view of Weiss with these aforementioned teachings of Zucker with the motivation of providing cleaner air to the room.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickert in view of Weiss as applied to claim 5 above, and further in view of US Patent Number 3,123,989 to Wright.

A) As per Claim 19, Rickert in view of Weiss teaches all the limitations except an overpressure valve in said enclosure positioned so as to exteriorly exhaust room air.
However, Wright teaches an overpressure valve in said enclosure positioned so as to exteriorly exhaust room air (Wright: Figure 1, Item 37).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Rickert in view of Weiss by adding an overpressure valve, as taught by Wright, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Rickert in view of Weiss with these aforementioned teachings of Wright with the motivation of allowing exhaust of air when needed or desired.

Allowable Subject Matter
Claims 1-4 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762